AO 450 (Rev. 01/09) Judgment in a Civil Action

                                                   UNITED STATES DISTRICT COURT
                                                              for the
                                                       District of South Carolina



                     Tempie L. Adams,
                         Plaintiff
                            v.                                             Civil Action No.      1:16-03415-JMC




           United States Department of Labor
                       Defendant

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                    recover from the defendant (name)              the amount of            dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of     %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .

O other: this action is remanded to the United States Department of Labor for further administrative proceedings.



This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The court having set aside
DOL’s decisions as arbitrary and capricious and remanded plaintiff’s claims for additional administrative proceedings.


                                                                         CLERK OF COURT
Date: December 26, 2018
                                                                                              s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
